— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered June 12, 1986, convicting him of robbery in the first degree, robbery in the second degree (two counts), assault in the second degree and criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Kellam, J.), without a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that the court erred by denying, without a hearing, that branch of his omnibus motion which was to suppress certain identification testimony. However, since the facts alleged in his application failed, as a matter of law, to support his request for suppression, a hearing was not required (see, People v Thompson, 129 AD2d 655, 656). We note that the amendment to CPL 710.60 (3) (b) (L 1986, ch 776, § 1), which eliminates the requirement that a defendant allege a factual basis in support of a claim to suppress identification testimony, was not applicable to this 1985 application (see, People v Davis, 141 AD2d 558; People v Thompson, supra, at 656).
The defendant further contends that the People failed to prove his identity as one of the perpetrators of the robbery and assault. Viewing the evidence in the light most favorable *567to the prosecution (see, People v Contes, 60 NY2d 620), we find that it. was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review (CPL 470.05 [2]) or without merit. Lawrence, J. P., Rubin, Spatt and Sullivan, JJ., concur.